Citation Nr: 1126387	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensable (0 percent disabling).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In September 2010 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, another remand is required before the claim can be properly adjudicated.  

The claims file currently contains a private audiological examination dated in April 2006 from Better Hearing Solutions.  The results are displayed in graphical form that have not been converted to an appropriate numerical form.  The United States Court of Appeals for Veterans Claims (Court) has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  Id.; see also Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, 2 (Oct. 28, 2010) (nonprecedential) (noting that Board's failure to make factual findings by interpreting the audiograph resulted in the Board overlooking relevant audiometric data and was remandable error); Box v. Shinseki, No. 08-3038, 2010 WL 2640581, 3 (June 30, 2010) (nonprecedential) (indicating the Board had a duty to interpret a private audiological examination or if it could not do so to seek clarification); Woolard v. Peake, No. 06-2318, 2008 WL 4224455, 1 (Aug. 8, 2008) (nonprecedential) (indicating the Board did not provide adequate reasons and bases to support a rejection of a private audiological examination when the results were conveyed on a straightforward graph).  Here, the Board finds that the graphical representation is unclear and may have several possible interpretations.  Thus, the Board is unable to interpret the graph and further medical inquiry is necessary for a proper finding of fact to be rendered.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  With respect to the April 2006 private audiological report from Better Hearing Solutions that is currently in graphical format, the RO/AMC should contact the Veteran and obtain the appropriate release form, including contact information, authorizing VA to request records from Better Hearing Solutions. 

2.  After obtaining the necessary authorization, the RO/AMC should contact Better Hearing Solutions and inquire as to whether the April 2006 audiological examination (which is in graphical format) was conducted by a state-licensed audiologist.  

The RO/AMC should also ask that the medical provider translate the graphical displays of the audiogram test results contained in the April 2006 private audiological examination to an appropriate numerical form.  Specifically, the private provider should be asked to provide a specific breakdown of the puretone threshold average for each ear at the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz).  All records and/or responses received should be associated with the claims file.

If no response is received from the private provider, the Veteran should be informed in a letter of this fact.

3. Following the development set forth in paragraphs 1 and 2 f this Remand, the Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

In addition, the VA examiner should provide an interpretation of the April 2006 audiological testing. Specifically, if the pure tone thresholds are obtained in graphical form, pursuant to paragraphs 1 and 2 of this Remand, the examiner should translate the graphs of the Veteran's puretone threshold levels into numerical form by providing the Veteran's puretone thresholds at each of the relevant frequencies. Further, if the examiner is unable to interpret the April 2006 treatment report, the examiner should provide a supporting rationale.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

